79 So. 3d 151 (2012)
Myron INGRAM, Appellant,
v.
STATE of Florida, Appellee.
No. 4D10-4630.
District Court of Appeal of Florida, Fourth District.
February 1, 2012.
Carey Haughwout, Public Defender, and Susan D. Cline, Assistant Public Defender, West Palm Beach, for appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Don M. Rogers, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See Maestas v. State, 76 So. 3d 991 (Fla. 4th DCA 2011).
TAYLOR, DAMOORGIAN and GERBER, JJ., concur.